Exhibit (10)(i)

 

COMPENSATION OF DIRECTORS

 

December 5, 2002

 

WHEREAS, Article IV, Section 10 of the corporation’s By-Laws states: “The board
of directors shall have the authority to fix the compensation of directors.”;

 

NOW, THEREFORE, BE IT RESOLVED, that effective January 1, 2003, the compensation
of the outside directors of this corporation shall be:

 

  1.   An annual retainer fee in the sum of $24,000, irrespective of attendance
at meetings of the board of directors; and

 

In addition, an annual retainer fee for the vice chair in the sum of $15,000,
irrespective of attendance at meetings of the board of directors; and

 

  2.   An annual retainer fee in the sum of $5,000 for the chair of the audit
committee, irrespective of attendance at committee meetings; and

 

In addition, an annual retainer fee in the sum of $3,000 for the chairs of the
board’s other standing committees, irrespective of attendance at committee
meetings; and

 

  3.   An additional fee in the sum of $1,200 for each meeting of the board of
directors attended; and

 

  4.   An additional fee for committee members in the sum of $1,200 for each
meeting of a committee of the board of directors attended; and

 

  5.   Reimbursement for all expenses incidental to attendance at a meeting of
the board of directors or a meeting of a committee of the board of directors,
and for any other expense incurred on behalf of the corporation.